Citation Nr: 0214954	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1974 to October 
1974 in the United States Navy.  He also had a voided 
enlistment with the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found in part that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for a psychiatric condition.

In a July 2001 decision of the Board, it was determined that 
the veteran had not perfected his appeal with regard to the 
psychiatric disorder, and this issue was not currently before 
the Board.  The veteran appealed this decision, and in a 
March 2002 Order, the United States Court of Appeals for 
Veterans Claims vacated the Board's decision with regard to 
the psychiatric claim, and remanded the claim back to the 
Board for readjudication consistent with a Motion for Joint 
Remand which found that the appeal on this issue had been 
properly perfected.  

In a letter received at the Board in July 2002, the veteran 
stated his desire to withdraw his appeal.  Shortly 
thereafter, the veteran submitted another letter canceling 
his withdrawal.  As this letter was received prior to the 
Board promulgating a decision on the appeal, the withdrawal 
is considered rescinded and the Board proceeds with its 
review of the appeal.


FINDINGS OF FACT

1.  In a rating decision dated in March 1983, the RO denied 
service connection for a nervous condition and notified the 
veteran of that decision; he did not appeal. 

2.  The evidence received subsequent to the RO's final March 
1983 decision does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The March 1983 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).

2.  Since the March 1983 final rating decision no new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records from the veteran's naval service show 
that he was found to be without defects at the time of his 
enlistment examination conducted in September 1974.  The 
report of an Aptitude Board dated in September 1974 is of 
record.  It was noted that the veteran had been referred by 
the psychiatric staff at the Naval hospital after just two 
weeks of active service.  He had a history of several 
psychiatric hospitalizations for depression.  He was 
evaluated due to psychomotor retardation, early morning 
insomnia, and suicidal ideation.  Mental status examination 
revealed a somewhat anxious youth who was well oriented and 
who exhibited no overt signs of psychosis, neurosis or 
suicidal ideation.  Psychiatric evaluation revealed an 
unsociable, seclusive, serious-minded and eccentric youth.  
It was recommended that the veteran be discharged as he was 
unsuitable for further training.  The service personnel 
records show that veteran was in the Navy for a total of 21 
days.

In March 1983, the RO denied service connection for a nervous 
condition.  The RO noted that a nervous condition had existed 
prior to service and was not aggravated by the veteran's 
short period of active duty.  The veteran was informed of the 
decision the same month.

Thereafter, in June 1997, the veteran submitted a claim for 
psychological injuries, claiming that a non-commissioned 
officer "beat up" the veteran.  On this application for 
compensation, the appellant reported that he had had active 
duty service in both the United States Army and Navy.  

In an August 1997 statement, the veteran claimed that his 
nervous condition was made worse as a direct result of a 
beating he sustained.  

Private clinical records dated in 1970 reveal the appellant 
was hospitalized in January 1970.  He was noted to be 
extremely paranoid and delusional  The diagnosis was 
emotional disorder and he was recommended for long term state 
hospitalization.  A separate clinical record dated in 
February 1970 includes a diagnosis of acute paranoid 
schizophrenia.  He was transferred to another hospital in 
February where he was treated for about five weeks and 
released with a diagnosis of acute schizophrenic episode.  

An entrance examination dated in January 1971 from the 
appellant's period of service in the United States Army has 
been associated with the claims file.  No abnormalities were 
noted other than the fact that he was uncooperative and 
disrespectful with the examining medical officer.  He denied 
a history of nervous trouble, or having ever been a patient 
in a mental hospital.

Private clinical records dated in July 1994 show the 
appellant was hospitalized at that time with an admitting 
diagnosis of depressed, recurrent bipolar disorder.  This was 
also the discharge diagnosis.  It was noted that the 
appellant had a long history of psychiatric problems dating 
back to 1970 including depression, violent behavior and mood 
swings.

A service personnel record was received showing that the 
appellant had one day of active duty army service.  An 
accompanying letter indicated that the appellant's enlistment 
in the United States Army had been voided, effective 
September 13, 1974.  

Additional service medical records from the appellant's 
period of service in the United States Navy were received.  
The documents show the appellant was hospitalized in 
September 1974 after six days in boot camp.  The admission 
diagnosis was manic depressive illness.  He had been 
complaining of problems being with others, stating that he 
had always been a loner and had few friends.  He stated that 
he had no motivation for military service and he had become 
increasingly anxious and despondent over having to 
participate with others in activities.  On mental status 
examination, the veteran related in a passive withdrawn 
manner and appeared to be frightened of returning to military 
duty.  There was no evidence of psychosis or suicidal 
ideation.  The impression was schizoid personality manifested 
by daydreaming, withdrawn seclusive behavior and poor 
interpersonal skills.  He was recommended for administrative 
processing since he had a "lifelong personality disorder."

The veteran was hospitalized at a VA facility in August 1998.  
It was noted that the veteran had had many psychiatric 
hospitalizations in the past, with diagnoses of paranoid type 
schizophrenia, bipolar affective disorder and major 
depressive disorder with suicidal ideation.  The discharge 
diagnosis was bipolar affective disorder, type II.  

Additional VA outpatient treatment records have been 
received.  The records, dated from 1998 to 2000 reveal 
diagnoses of and treatment primarily for psychiatric 
disorders including bipolar affective disorder.  A document 
dated in September 1998 includes the notation that the 
appellant was a deserter from the Army when he joined the 
Navy.  A personality disorder was noted in September 1998. 

The veteran submitted replies to requests for information 
from several private hospitals.  Letters from hospitals in 
California, Florida and Michigan all stated that any records 
on the veteran had been destroyed.

The transcript of a June 2000 RO hearing has been associated 
with the claims file.  He testified that during his service 
with the army, he was hospitalized for psychiatric problems 
and never returned to duty thereafter.  He denied being 
Absent With Out Leave (AWOL).  Immediately after being 
discharged from the Army, he enlisted in the Navy in 1974.  
He testified that he was in the service from 1971 to 1974 but 
could not tell the Hearing Officer what he had done or where 
he had been.  The appellant indicated that that information 
would have to be obtained from a relative. 

Additional private medical records were associated with the 
claims file in August 2000.  These show treatment in July 
2000 primarily for back and neck pain related to a work 
injury.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VCAA applies with respect to an application to reopen a 
previously denied claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, the veteran was notified of 
the general provisions of the VCAA and its application to 
attempts to reopen claims in a July 2001 Board decision.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  The RO informed the 
veteran of the information and evidence that would support 
his claim to reopen, as well as the reasons and bases for the 
denial of his claim to reopen in the December 1999 rating 
decision, the April 2000 statement of the case, and the 
supplemental statement of the case issued in July 2000.  The 
RO also informed the veteran of the evidence needed to reopen 
his claim in an August 1997 letter.  VA must also inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio at 186-87 
(2002).  This was accomplished in the February 2001 letter to 
the veteran.  Thus, the Board finds that VA has complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  In addition to 
the evidence already on file, the RO has attempted to obtain 
all evidence identified by the veteran which might be 
relevant or pertinent to his claim to reopen a psychiatric 
disorder.  This was noted in a February 2001 letter to the 
veteran to be evidence tending to show that a nervous 
condition arose in service, or became worse as a result of 
military service.  The veteran was specifically asked to 
complete and return authorizations for release of any such 
information; however, he has not done so.  The veteran has 
claimed that some service medical records have not been 
obtained; however, he has not referred to any specific 
records which have not been obtained other than alleging that 
they are incomplete.  A review of the service medical records 
shows that they appear to be complete.  There is a record of 
his examination for his single day of Army service, and 
records for his 21 days of service in the U.S. Navy appear to 
be complete.  The veteran has also alleged a statement from 
his mother has not been considered; however, as the RO 
pointed out in a February 2001 letter, the veteran never 
submitted such a statement.  Nor has he supplied an address 
by which VA could ask for the statement directly.  VA cannot 
assist the veteran further in this regard without his 
cooperation.  VA outpatient treatment and hospitalization 
records, as well as private records of treatment have been 
obtained and associated with the claims file.  VA has not 
provided the veteran with an examination as there is no 
reasonable possibility such an examination could provide any 
relevant evidence that the veteran's psychiatric disorder was 
aggravated during service rather than merely current evidence 
of the status of his disorder.  The veteran has not 
identified any available unobtained evidence that might aid 
his claim or that might be pertinent to the bases of the 
denial of the claim.  The Board further notes that the 
veteran has been afforded ample opportunity to present 
evidence and argument in support of his claim, in written 
statements to VA and at a personal hearing before a hearing 
officer at the RO in June 2000.  Thus, the Board finds that 
VA has satisfied its duties to notify and to assist the 
veteran in his attempt to reopen his claim.  

Legal Criteria - Service Connection & Reopening Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c). 

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the preservice 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury preexisted 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to inservice treatment to the point that it 
was no more disabling than it was at entrance into service, 
the disorder is not presumed to have been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Analysis

The last final decision is the January 1983 rating decision 
that denied service connection for a nervous condition.  The 
basis of that decision was that a nervous condition existed 
prior to service and was not aggravated by his brief period 
of active service.  The veteran was notified of this decision 
in a letter dated March 1983.  He did not appeal that 
decision and the decision became final.  38 U.S.C. § 4005; 38 
C.F.R. §§ 19.118, 19.153 (1982).  

The Board finds that since the January 1983 decision, new and 
material evidence has not been submitted to reopen the claim 
for service connection for a psychiatric condition.  The 
determinative question in the January 1983 rating decision 
was whether a preexisting psychiatric disorder was aggravated 
by the veteran's brief period of active service in September 
and October 1974.  The records of the veteran's treatment 
prior to service in 1970, and the Army entry examination from 
January 1971, are cumulative.  Service connection was 
previously denied because the disorder had preexisted service 
and had not been aggravated during service.  The prior 
records on file reflected that the veteran had been 
hospitalized for a psychiatric disorder.  The actual 
treatment record from 1970 merely confirms a known fact; that 
he had been hospitalized prior to service.  The Army record 
neither tends to prove nor disprove the existence of a 
psychiatric disorder.  Regardless, such service was 
specifically voided.  These records are not relevant to 
whether the veteran's psychiatric condition in service 
underwent an increase.  

The records of the veteran's more recent psychiatric 
treatment are not material.  These records do not show that 
the veteran's psychiatric condition was aggravated during 
service, and do not contain a medical opinion linking any 
current psychiatric disorder to his active service.  As such, 
the additional submitted medical evidence, both prior to and 
subsequent to his active service in 1974 is not new and 
material.  

Additional service medical records were submitted showing an 
evaluation of the veteran made one week prior to the date of 
the veteran's Report of Aptitude Board.  This was not of 
record at the time of the RO's initial evaluation in March 
1983.  Although not of record at that time, this evidence is 
still cumulative of evidence already of record.  The Report 
of Aptitude Board refers to this evaluation by the 
psychiatric staff at the Naval Hospital.  As such, the 
submission of the evaluation itself, on which the Report of 
Aptitude Board was at least partly based, is not new 
evidence.  It essentially duplicates evidence already 
contained in the Report of Aptitude Board and considered by 
the RO in March 1983.

Although the veteran has stated that he believes his current 
psychiatric condition was aggravated by his brief period of 
active service, his own opinion may not be used to reopen the 
claim where the issue is one of medical diagnosis.  The 
veteran is not shown to possess a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or etiology competent.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
§ 5108); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Court held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration). 

The evidence received subsequent to the RO's final March 1983 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and/or is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Because new and material evidence to reopen the claim has not 
been received, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence to warrant reopening a claim of 
entitlement to service connection for a psychiatric disorder 
has not been submitted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

